DETAILED ACTION
Claim Objections
Claim 1 is objected to because of the following informalities:  “the camera being located a position” lacks a preposition.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mikami (2011/0102533) in view of Hashimoto (9,815,313) and Otani et al. (6,106,094).

Regarding claim 1, Mikami teaches a sheet processing device comprising:
	a conveyor device (fig. 1, item 205/203/133/202/204) configured to convey a sheet (fig. 1, item 207) in a first direction (fig. 1, downstream direction), the conveyor device having a belt (fig. 1, item 205), a roller (fig. 1, item 202), and a rotary encoder (fig. 1, item 133), the sheet being placed on the belt, the roller moving the belt, the rotary encoder providing a pulse for every rotation of the roller (see fig. 1);

	a processing device (fig. 1, item 211) configured to apply a physical treatment on the sheet (fig. 1, note that printhead 211 prints on sheet), the processing device being located at a position corresponding to a second position of the conveyor device (see fig. 1) that is a downstream side from the sensor along the first direction (see fig. 1);
	a memory (fig. 3, item 102) configured to store a program and a predetermined number of pulses that the rotary encoder provides and corresponds to a distance between the first position and the second position ([0042], [0050], note that a memory is necessarily present to store the disclosed target conveyance amount. In other words, without a memory, no target could be retrieved with which to compare the pulse count from the rotary encoder); and
	a data processor (fig. 3, item 101) configured to execute the program so as to:
		detect a leading edge of the sheet ([0032], [0033]);
		start counting the predetermined number of pulses after the leading edge of the printed area of the sheet passes the first position ([0039]); and
		cause the processing device to perform the physical treatment on the sheet when the data processor has counted the predetermined number of pulses ([0039], [0040]).
	Mikami does not teach wherein the sheet has a printed area that was previously printed or wherein both a leading end and a trailing end of a sheet are detected. Hashimoto teaches conveyance of a sheet that was previously printed wherein both a leading edge and a trailing edge are detected (Hashimoto, see 
	In view of Mikami in view of Hashimoto does not teach wherein the sensor is a camera. Otani teaches an edge sensor that is a camera (Otani, col. 7, lines 60-63). It would have been obvious to one of ordinary skill in the art at the time of invention to use a camera with an edge detection sensor, as disclosed by Otani, in the device disclosed by Mikami in view of Hashimoto because doing so would amount to combining prior art elements according to known methods to yield predictable results. 

	Regarding claim 7, Mikami in view of Hashimoto and Otani teaches the sheet processing device described in claim 1, wherein: the processor has an eraser (Hashimoto, fig. 1, item 108) configured to selectively remove at least a surface portion of the printed area (Hashimoto, col. 3, lines 24-35). 

	Regarding claim 12, Mikami in view of Hashimoto and Otani teaches a sheet manufacturing apparatus comprising:
	the sheet processing device described in claim 1;
. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in light of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.